184 P.3d 1164 (2008)
219 Or. App. 663
Anezka DRAZIL, Plaintiff-Appellant,
v.
FARMERS INSURANCE COMPANY OF OREGON, Defendant-Respondent.
050100745; A130403.
Court of Appeals of Oregon.
Submitted on Remand March 19, 2008.
Decided May 7, 2008.
Dean Heiling, Portland, and Heiling Dwyer & Associates for appellant.
R. Daniel Lindahl, Portland, and Bullivant Houser Bailey, PC for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Reversed and remanded. Grisby v. Progressive Preferred Ins. Co., 343 Or. 175, 166 P.3d 519, adh'd to as modified on recons., 343 Or. 394, 171 P.3d 352 (2007).